                                         8.          B&P will produce all documents responsive to the subpoena within ten (10) days of
                          2 approval and entry of this Order by the Court.
                          3              IT rs so STIPULATED.
                          4 Dated:            2   / t( liq                            Dated:
                          5      McCORMICK, BARSTOW, SHEPPARD,                                  BERNSTEIN & POISSON
                                     WA YTE & CARRUTH LLP
                          6
                          7
                           By:___µ.::...._::..._':,:::::!!?.,__��;z::::::.-l-,L.__
                         8            DYLAN P. TODD, •SQ.                                  / S.cett . Poisson, Esq.
                                       Nevada Bar No 0456                                   Nevada Bar No. 10188
                         9        8337 West Sunset oad, Suite 350                             320 S. Jones Blvd.
                                                                                         /   Las Vegas, NV 89107
                                        Las Vegas, NV 89113                                      702-256-6280
                        IO    Attorneys for Plaintiffs/Counterdefendants
                        11
                        12                                                       ORDER
                        13               IT IS SO ORDERED.
                        14                         12 day of February, 2019.
                                         DATED this_
                        15
                        16
                                                                                         UNITED STA TES MAGISTRATE JUDGE
                        17
                        18
                        19    003246·00 I 559 5561743, I

                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
 McCORMICK, 8ARSlOW,
   SHEPPARD, WAYTE &
                                                                                     2                           2: 15-cv-0 1786-APG-CWH
      CARRUlH LLP                     STIPULA TlON TO INCLUDE LAW F'JRM INTO THE STIPULATED CONFIDENTIALITY AND
8JJ7 W SUNSET �D, SUITE 350
    LA$ V[GAS NV 1\91 ll                                     PROTECTIVE ORDER (ECF NO. 39)
